DETAILED ACTION
Election/Restriction
1,	This application contains claims directed to the following patentably distinct species:
I) Claims 2-5, 7, 9-12, 14, 16-19, Figure 2, para 23 in the Specification – method and system for changing the visual content of an object in one display to match that of an object in another display, such as with regard to color.
II) Claims 6, 13, 20, para 26 in the Specification – method and system for modifying the audio associated with an object on a display to match a text description.
The species are independent or distinct because each recites characteristics which are either mutually exclusive to the other.  Species I pertains to a method and system for changing the appearance of an object in one display to match that of an object in another display, such as with regard to color.  Species II pertains to a method and system for modifying the audio associated with an object on a display to match a text description.
 In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a) Different recognized classification in the art.  Species I could be classified in G06F 3/0484.  Species II could be classified in G10L 13/08.  
b) The search for Species 1 leads away from the search for Species II, because they each recite mutually exclusive and divergent subject matter.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
2.	During a telephone conversation with Mr. Brain Restauro on 6/8/21, a provisional election was made without traverse to prosecute the invention of Species II, claims 6, 13, and 20 (as well as generic claims 1, 8, and 15).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  2-5, 7, 9-12, 14, 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (US 2018/0182396) and Raitio et al (US 2017/0345411).

6.	Regarding claim 1, An shows a computer-implemented method comprising identifying display settings of a first computing display and a second computing display of a plurality of computing display (Figure 7 – see displays 21 and 22, and note the setting identifying the color for the speaker object in para 60, 74); identifying objects to be displayed by the first computing device and viewed on the second computing device (again note in Figure 7 the speaker object in each display 21 and 22 which is identified to be displayed and emphasized); generating a mapping of the identified objects that do not match in appearance based on the identified display settings of the first computing device and the second computing device (para 73-74 – the speaker tag maps the speaker objects according to the setting of the speaker, and determines they are not matching in color); and dynamically modifying the identified objects such that the identified objects match in appearance for both the first computing device and the second computing device (para 73-74, Figure 7 – the speaker objects are modified to both have the same color).  An does not go into the details that the displays are in fact separate devices, but do show reproducing the input information for a speech interface in two different displays (Figures 6-8, para 60, 73-74).  Furthermore, Raitio et al shows reproducing input information for a speech interface for two different displays where in fact both displays are separate devices (see Figure 4B, para 150 – the input information is in fact reproduced into two separate device displays for convenience and flexibility.  Note this is for a speech interface and in accordance with settings as in para 149, 151).  It would have been obvious to a person with ordinary skill in the art to use two separate devices for the two separate displays in An, because it would provide convenience and flexibility when inputting and viewing information.
7.	Regarding claim 6, An does not show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, but does show matching audio and a text description (see para 74, Figure 8 and note how the text speaker label is modified, as well as the text output). Furthermore, Raitio et al show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, in order to match the audio to the text description (para 169 – the audio is modified to match the text description according to the correction settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  
8.	Regarding claim 8, An shows a computer program product with computer readable storage media (para 8, 59, 69 – note the storage media) storing instructions comprising: identifying display settings of a first computing display and a second computing display of a plurality of computing display (Figure 7 – see displays 21 and 22, and note the setting identifying the color for the speaker object in para 60, 74); identifying objects to be displayed by the first computing device and viewed on the second computing device (again note in Figure 7 the speaker object in each display 21 and 22 which is identified to be displayed and emphasized); generating a mapping of the identified objects that do not match in appearance based on the identified display settings of the first computing device and the second computing device (para 73-74 – the speaker tag maps the speaker objects according to the setting of the speaker, and determines they are not matching in color); and dynamically modifying the identified objects such that the identified objects match in appearance for both the first computing device and the second computing device (para 73-74, Figure 7 – the speaker objects are modified to both have the same color).  An does not go into the details that the displays are in fact separate devices, but do show reproducing the input information for a speech interface in two different displays (Figures 6-8, para 60, 73-74).  Furthermore, Raitio et al shows reproducing input information for a speech interface for two different displays where in fact both displays are separate devices (see Figure 4B, para 150 – the input information is in fact reproduced into two separate device displays for convenience and flexibility.  Note this is for a speech interface and in accordance with settings as in para 149, 151).  It would have been obvious to a person with ordinary skill in the art to use two separate devices for the two separate displays in An, because it would provide convenience and flexibility when inputting and viewing information.
9.	Regarding claim 13, An does not show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, but does show matching audio and a text description (see para 74, Figure 8 and note how the text speaker label is modified, as well as the text output). Furthermore, Raitio et al show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, in order to match the audio to the text description (para 169 – the audio is modified to match the text description according to the correction settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  
10.	Regarding claim 15, An shows a computer system with computer processors and computer readable storage media (para 8, 59, 69 – note the processing unit and storage media) storing instructions comprising identifying display settings of a first computing display and a second computing display of a plurality of computing display (Figure 7 – see displays 21 and 22, and note the setting identifying the color for the speaker object in para 60, 74); identifying objects to be displayed by the first computing device and viewed on the second computing device (again note in Figure 7 the speaker object in each display 21 and 22 which is identified to be displayed and emphasized); generating a mapping of the identified objects that do not match in appearance based on the identified display settings of the first computing device and the second computing device (para 73-74 – the speaker tag maps the speaker objects according to the setting of the speaker, and determines they are not matching in color); and dynamically modifying the identified objects such that the identified objects match in appearance for both the first computing device and the second computing device (para 73-74, Figure 7 – the speaker objects are modified to both have the same color).  An does not go into the details that the displays are in fact separate devices, but do show reproducing the input information for a speech interface in two different displays (Figures 6-8, para 60, 73-74).  Furthermore, Raitio et al shows reproducing input information for a speech interface for two different displays where in fact both displays are separate devices (see Figure 4B, para 150 – the input information is in fact reproduced into two separate device displays for convenience and flexibility.  Note this is for a speech interface and in accordance with settings as in para 149, 151).  It would have been obvious to a person with ordinary skill in the art to use two separate devices for the two separate displays in An, because it would provide convenience and flexibility when inputting and viewing information.
11.	Regarding claim 20, An does not show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, but does show matching audio and a text description (see para 74, Figure 8 and note how the text speaker label is modified, as well as the text output). Furthermore, Raitio et al show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, in order to match the audio to the text description (para 169 – the audio is modified to match the text description according to the correction settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 8 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to computer readable storage media which, per the specification, may be merely signals.  A signal per se is not statutory subject matter.  This rejection may be remedied by amending the claim to recite “non-transitory” before the “computer readable storage media.”
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Liu (US 2019/0279622) modifies text to match an audio output.
b) Mochida (US 2017/0185587) determines whether speech input matches a text according to a setting.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/STEVEN P SAX/           Primary Examiner, Art Unit 2174